Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s communication filed on 7/27/2021. Claims 1-5, 8-12 and 16-25 have been examined. Claims 1, 9 and 17-20 have been amended. Claims 6-7 and 13-15 have been canceled.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/17/2021 has been considered by the examiner.

Response to Amendments
Applicant’s argument on 35 U.S.C. 101:
Prior rejections for claims 17-20 have been withdrawn because the claims have been amended.
Applicant’s amendment on Claim Objections:
Prior Objections to claims 1, 4, 5, 12, 13, 17 and 20 have been withdrawn because the claims have been amended.





Response to Arguments
Applicant’s arguments on 35 U.S.C 102/103: see pages 6-11, filed on 7/27/2021, with respect to the rejection(s) of claims 1-5, 8-12 and 16-25 have been fully considered.
Application Arguments 1:

Applicant relied  on his argument is that “…the graphs in Schneider are not analogous to the hypergraphs in this Application. Also, Schneider does not disclose that its dependency graphs represent physical components in an loT environment. The dependency graphs of Schneider show a dependency relationship between nodes of transforms which is completely different from the hypergraphs of this Application where each hypergraph represents a physical component in an loT environment…" (page 9). 

The examiner respectfully disagrees, Schneider invention teaches that: a plurality of dependency graphs, including a first dependency graph and a second dependency graph, are generated.  The graphs comprise nodes, wherein the nodes represent transforms (Abstract). Schneider invention also teaches that: the transforms 130A, 130B, and 130N may represent one or more HTEs, wherein each HTE may include one or more hosts or servers that execute the program code of the corresponding transforms (Col 4 lines 31-35 and Fig. 1) 

Therefore, based on the dependency graphs definition above, each dependency graph can represent a physical component, i.e. a host or a server, in an loT environment as disclosed by Schneider. 

Application Arguments 2:

Applicant relied  on his argument is that “…In addition, Schneider does not teach the storage of hypergraphs and retrieval of hypergraph attributes that "enables a user to obtain resource usage information to determine whether an ML model 211 is performing as desired and what specifications and functions were used to train, validate, and test the ML model in question" (page 9). 

In response, the examiner respectfully disagrees. The Examiner respectfully notes that the features upon which applicant relies (i.e., enables a user to obtain resource usage information to determine whether an ML model 211 is performing as desired and what specifications and functions were used to train, validate, and test the ML model in question) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12, 16-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. Patent No. US 10,956,132 B1 (Schneider hereinafter) in view of Vasseur et al. Publication No. US 2020/0099709 A1 (Vasseur hereinafter).

Regarding claim 1,
Schneider teaches a method comprising:
obtaining a deployment specification comprising an identity of a first component (Col 4 lines 31-35 – The repository 120 and catalog may be enabled by a transform dictionary that defines metadata for transforms, including descriptive information as well as the code to execute the transform; and Col 13 lines 3-8 – the transform dictionary may describe the results of deploying a transform bundle to production, wherein each deployed transform may be assigned a globally unique ID) in an Internet of Things (loT) system (Col 4 lines 56-62 – the execution environments 130A, 130B, and 130N may represent one or more HTEs. Each HTE may include one or more hosts or servers that execute the program code of the corresponding transforms. An execution environment may include one or more systems, services, or other components that implement tasks associated with a transform)
generating at least a first hypergraph of a plurality of hypergraphs representing the first component based on the deployment specification, wherein each of the plurality of hypergraphs represents each of a plurality of components in the loT system (Abstract – the system generates a plurality of dependency graphs, including a first dependency graph and a second dependency graph. The graphs comprise nodes, wherein the nodes represent transforms; and Col 4 lines 56-62 – the transforms 130A, 130B, and 130N may represent one or 
linking the first hypergraph to at least a second hypergraph of the plurality of hypergraphs representing a second component (Abstract - One transform of the first dependency graph is used to generate first output corresponding to a node in the second dependency graph. One or more transforms of the second dependency graph are used to generate second output based at least in part on the first output of the first dependency graph) 
providing a state of the first component based on an attribute associated with the first hypergraph (Col 9 lines 10-22 and Fig. 3A – a dependency graph 125A may be generate by using information from graph definition 110, wherein the dependency graph 125A may indicate and provide the relationships among a set of training transforms 132A. One or more training transforms 132A may consume data 340A from the one or more data sources 190A. Using the data 340A, the training transform(s) 132A may generate and provide a trained model 341A. The training transform(s) 132A may output the trained model 341A using one or more channels, and the channels may represent a stream of input to one or more testing transform(s) 132B).
Schneider does not explicitly disclose
the attribute indicative of a prediction associated with data of the first component from a machine learning (ML) mode. 
Vasseur teaches:
the attribute indicative of a prediction associated with data of the first component from a machine learning (ML) mode (Para 0040 - The performance of a machine learning model can be evaluated in a number of ways based on the number of true positives, false positives, true negatives, and/or false negatives of the model. For example, the information of the model may refer to the attribute indicative of a prediction such as the number of times the model incorrectly predicted whether a network health status rule was violated; or the number of times the model predicted that a health status rule was not violated, etc.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schneider to include the teachings of Vasseur. The motivation for doing so is to dynamic inspect networking dependencies to enhance anomaly detection models in a network assurance service.  

Regarding claim 2, the method of claim 1,
Schneider teaches
wherein linking the first hypergraph to the second hypergraph comprises: obtaining a data flow path between the first component and the second component as specified in the deployment specification (Col 4 lines 12-18 - the dependency relationships between the transforms may be captured in a dependency graph 125 stored in a suitable repository 120. The graph 125 may represent a directed acyclic graph or other type of graph in which nodes represent transforms and edges represent the flow of data from a first transform to a second transform).

Regarding claim 3, the method of claim 1,
Schneider teaches
wherein the deployment specification comprises an identity of a function, and at least a first service level objective of the first component (Col 12 lines 52-67 - the transform repository provides transform bundles on demand. Each bundle may have a transform bundle ID and version, and the repository may manage metadata regarding the capabilities of the transform. The metadata may identify the transform type (e.g., basic vs.  model vs. experiment), may describe the semantics of the output (e.g., a "sum" transform produces a number representing the sum of its input), may describe the semantics of the inputs (e.g., a "sum" transform consumes two or more numeric features), and may describe the capabilities of a HTE which is capable of hosting it), wherein generating the first hypergraph comprises: representing the function and the first service level objective (Col 13 lines 3-13 - the transform dictionary may describe the results of deploying a transform bundle to production, where the bundle consumes particular input data channels. The data returned by the dictionary may include the transform bundle ID providing the transformation, the identity and version of each input data stream, and the semantics of each variable in the output channel of a given transform).


Regarding claim 4, the method of claim 1,
Schneider teaches
wherein the first component comprises an edge device or a core device in the loT system (Col 4 lines 56-62 – the execution environments 130A, 130B, and 130N may represent one or more HTEs. Each HTE may include one or more hosts or servers that execute the program code of the corresponding transforms. An execution environment may include one or more systems, services, or other , and wherein generating the first hypergraph comprises: modeling a set of dataflows that represent virtual paths through the first component, including a plurality of end points; and wherein providing the state comprises providing the set of dataflows (Col 4 lines 12-18 - the dependency relationships between the transforms may be captured in a dependency graph 125 stored in a suitable repository 120. The graph 125 may represent a directed acyclic graph or other type of graph in which nodes represent transforms and edges represent the flow of data from a first transform to a second transform; and Col 14 lines 21-25 – the data realm may include transform dependency graphs that connect data transforms together to produce the desired output feature vectors and/or datasets).


Regarding claim 5, the method of claim 1,
Schneider teaches
wherein providing the state comprises: providing a version of each of one or more machine-learned models trained using the loT system associated with the first component (Col 2 lines 34-40 - One or more dependency graphs for a machine learning model or software development model may include nodes for various stages of the model. For example, a first graph may include nodes for training the model, a second graph may include nodes for testing the trained model, and a third graph may include nodes for application of the tested model in a production environment to output inferences).


Regarding claim 8, the method of claim 1,
Schneider teaches
receiving a request for an association of data flows between at least the first component, obtaining the data flows between the first component and at least the second component based on the first hypergraph, and providing the data flows between the first component and at least the second component responsive to the request (Col 4 lines 12-37 - The graph 125 may represent a directed acyclic graph or other type of graph in which nodes represent transforms and edges represent the flow of data from a first transform (which is selected by the user) to a second transform (which is selected by the user) based on requested input of the user).


Regarding claim 9,
a system comprising a computer system having one or more processors programmed to:
obtain a deployment specification comprising an identity of a first component (Col 4 lines 31-35 – The repository 120 and catalog may be enabled by a transform dictionary that defines metadata for transforms, including descriptive information as well as the code to execute the transform; and Col 13 lines 3-8 – the transform dictionary may describe the results of deploying a transform bundle to production, wherein each deployed transform may be assigned a globally unique ID) in an Internet of Things (loT) system (Col 4 lines 56-62 – the execution environments 130A, 130B, and 130N may represent one or more HTEs. Each HTE may include one or more hosts or servers that execute the program code of the corresponding transforms. An execution environment may include one or more systems, services, or other components that implement tasks associated with a transform)
generate at least a first hypergraph of a plurality of hypergraphs representing the first component based on the deployment specification, wherein each of the plurality of hypergraphs represents each of a plurality of components in the loT system (Abstract – the system generates a plurality of dependency graphs, including a first dependency graph and a second dependency graph. The graphs comprise nodes, wherein the nodes represent transforms; and Col 4 lines 56-62 – the transforms 130A, 130B, and 130N may represent one or more HTEs, wherein each HTE may include one or more network components such as hosts or servers).
link the first hypergraph to at least a second hypergraph of the plurality of hypergraphs representing a second component (Abstract - One transform of the first dependency graph is used to generate first output corresponding to a node in the second dependency graph. One or more transforms of the second dependency graph are used to generate second output based at least in part on the first output of the first dependency graph) 
provide a state of the first component based on an attribute associated with the first hypergraph (Col 9 lines 10-22 and Fig. 3A – a dependency graph 125A may be generate by using information from graph definition 110, wherein the dependency graph 125A may indicate and provide the relationships among a set of training transforms 132A. One or more training transforms 132A may consume data 340A from the one or more data sources 190A. Using the data 340A, the training transform(s) 132A may generate and provide a trained model 341A. The training transform(s) 132A may output the trained model 341A using one or more channels, and the channels may represent a stream of input to one or more testing transform(s) 132B).
Schneider does not explicitly disclose
the attribute indicative of a prediction associated with data of the first component from a machine learning (ML) mode. 
Vasseur teaches:
the attribute indicative of a prediction associated with data of the first component from a machine learning (ML) mode (Para 0040 - The performance of a machine learning model can be evaluated in a number of ways based on the number of true positives, false positives, true negatives, and/or false negatives of the model. For example, the information of the model may refer to the attribute indicative of a prediction such as the number of times the model incorrectly predicted whether a network health status rule was violated; or the number of times the model predicted that a health status rule was not violated, etc.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schneider to include the teachings of Vasseur. The motivation for doing so is to dynamic inspect networking dependencies to enhance anomaly detection models in a network assurance service.  

Regarding claims 10-12, 
Claims 10-12 are analyzed and interpreted as a system of claims 2-4.


Regarding claim 16, 
Claim 16 is analyzed and interpreted as a system of claim 8.



Regarding claim 17,
Schneider teaches a non-transitory computer readable storage medium comprising instructions, when executed on a computer system, program the computer system to:
obtain a deployment specification comprising an identity of a first component (Col 4 lines 31-35 – The repository 120 and catalog may be enabled by a transform dictionary that defines metadata for transforms, including descriptive information as well as the code to execute the transform; and Col 13 lines 3-8 – the transform dictionary may describe the results of deploying a transform bundle to production, wherein each deployed transform may be  in an Internet of Things (loT) system (Col 4 lines 56-62 – the execution environments 130A, 130B, and 130N may represent one or more HTEs. Each HTE may include one or more hosts or servers that execute the program code of the corresponding transforms. An execution environment may include one or more systems, services, or other components that implement tasks associated with a transform)
generate at least a first hypergraph of a plurality of hypergraphs representing the first component based on the deployment specification, wherein each of the plurality of hypergraphs represents each of a plurality of components in the loT system (Abstract – the system generates a plurality of dependency graphs, including a first dependency graph and a second dependency graph. The graphs comprise nodes, wherein the nodes represent transforms; and Col 4 lines 56-62 – the transforms 130A, 130B, and 130N may represent one or more HTEs, wherein each HTE may include one or more network components such as hosts or servers).
link the first hypergraph to at least a second hypergraph of the plurality of hypergraphs representing a second component (Abstract - One transform of the first dependency graph is used to generate first output corresponding to a node in the second dependency graph. One or more transforms of the second dependency graph are used to generate second output based at least in part on the first output of the first dependency graph)
provide a state of the first component based on an attribute associated with the first hypergraph (Col 9 lines 10-22 and Fig. 3A – a dependency graph 125A may be generate by using information from graph definition 110, wherein the dependency graph 125A may indicate and provide the relationships among a set of training transforms 132A. One or more training transforms 132A may consume data 340A from the one or more data sources 190A. Using the data 340A, the training transform(s) 132A may generate and provide a trained model 341A. The training transform(s) 132A may output the trained model 341A using one or more channels, and the channels may represent a stream of input to one or more testing transform(s) 132B).
Schneider does not explicitly disclose
the attribute indicative of a prediction associated with data of the first component from a machine learning (ML) mode. 
Vasseur teaches:
the attribute indicative of a prediction associated with data of the first component from a machine learning (ML) mode (Para 0040 - The performance of a machine learning model can be evaluated in a number of ways based on the number of true positives, false positives, true negatives, and/or false negatives of 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schneider to include the teachings of Vasseur. The motivation for doing so is to dynamic inspect networking dependencies to enhance anomaly detection models in a network assurance service.  

Regarding claims 18-20, 
Claims 18-20 is analyzed and interpreted as a computer readable storage medium of claims 2-4.


Regarding claim 21, the method of claim 1,
Schneider teaches
representing the plurality of components as a plurality of hypergraph nodes; and linking each of the plurality of hypergraph nodes to a parent hypergraph node (Col 9 lines 10-22 and Fig. 2 – the dependency graph 126 of fig. 2 represents a plurality of transforms, components, as a plurality of hypergraph nodes, wherein the transform component T7 is linked to a parent transform component T5, which is linked to a parent transform component T3).

Regarding claim 22, the method of claim 1,
Schneider teaches
generating a model of one or more hypergraph attributes based on the deployment specification (Col 9 lines 10-22 and Fig. 3A – a dependency graph 125A may be generate by using information from graph definition 110, wherein the dependency graph 125A may indicate and provide the relationships among a set of training transforms 132A. One or more training transforms 132A may consume data 340A from the one or more data sources 190A. Using the data 340A, the training transform(s) 132A may generate and provide a trained model 341A. The training transform(s) 132A may output the trained model 341A using one or more channels, and the channels may represent a stream of input to one or more testing transform(s) 132B).


Regarding claim 23, the method of claim 1,
Schneider teaches
storing the plurality of hypergraphs to a database; and retrieving one or more hypergraph attributes of a particular hypergraph (Col 9 lines 10-22 and Fig. 3A – a plurality of dependency graphs 125A-N are generated by using information from graph definition 110, wherein the dependency graphs 125A-N are storing in  repository 120 and retrieving for training transforms).


Regarding claim 25, the method of claim 1,
Schneider does not explicitly disclose
diagnosing the component or predicting an impending failure of the component based on the hypergraph.
Vasseur teaches:
diagnosing the component or predicting an impending failure of the component based on the hypergraph (Para 0079 - networking dependency analyzer 408 may search for temporal correlations between the nodes in the dependency graphs and the anomalies detected by anomaly detector(s) 406.  For example, in the case of on-boarding time anomalies, analyzer 408 might find that there is one common leaf between K dependency graphs (for K anomalies) that have failed at the same time). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schneider to include the teachings of Vasseur. The motivation for doing so is to dynamic inspect networking dependencies to enhance anomaly detection models in a network assurance service.  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Vasseur, and further in view of Muddu et al. Publication No. US 2017/0063886 A1 (Muddu hereinafter).

Regarding claim 24, the method of claim 5,
Schneider does not explicitly disclose
detecting a deployment of a new ML model version; and in response to the detection of the deployment, updating the ML model with the new ML model version in the hypergraph.
Muddu teaches:
detecting a deployment of a new ML model version; and in response to the detection of the deployment, updating the ML model with the new ML model version in the hypergraph (Para 0235 - the identity resolution module 812 can initiate, for a given user, different versions of the machine learning model at different point of time, and each version may have a valid life time.  As events related to the given user arrive, versions of a machine learning model are initiated, trained, activated, (optionally) continually updated, and finally expired). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Schneider to include the teachings of Muddu. The motivation for doing so is to intelligence generation and activity discovery from events in a distributed data processing system.  







- 29 -DOCS 123144-014UT1/2670836.1

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956. The examiner can normally be reached Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        
/YOUNES NAJI/Primary Examiner, Art Unit 2445